Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
1.	Claims 14, 16-18, 21-28 and 30-37 are allowed.  
2.	The following is an examiner’s statement of reasons for allowance:  
a.	The limitations in claim 22:  
”a gate bus laterally spaced apart from the gate array, the gate bus being electrically coupled to the first contact”

b.	The limitations in claim 39:  
”defining a first active area and a second active area by implanting ions in a region of semiconductor material between the first and second active areas to isolate the first active area from the second active area”

c.	The limitations in claim 44:  
”defining a first active area and a second active area by etching a void in the first and second active layers between the first and second active areas”


when considered along with the rest of the method distinguishes over the prior art of record as there is no prior method or a reasonably obvious variant thereof.  Notable differences include that this method includes either of: 

b.  defining a first active area and a second active area by implanting ions in a region of semiconductor material between the first and second active areas to isolate the first active area from the second active area.
c.  defining a first active area and a second active area by etching a void in the first and second active layers between the first and second active areas.  

As to claims 22, 39 and 44 the office notes that the reasons for allowance are substantially the same as those for the prior claims 22, 43 and 42 that has parts moved up from the depending claims (with slightly different wording for claim 43 to ensure that it is well distinguished from the prior art).  

The limitations in claims 22 and 39 are sufficient to distinguish claims 23-38, 40 and 41 which depend from claims 22 and 39 over the art of record.  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GRANT S WITHERS whose telephone number is (571)270-1570.  The examiner can normally be reached on 8-5 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Landau can be reached on 571-272-1731.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/GRANT S WITHERS/Primary Examiner, Art Unit 2891